DETAILED ACTION
Claims 1, 4-5, and 7-23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2020 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 5/12/2020,
Power of Attorney filed on 2/23/2021.

	Allowable Subject Matter
Claims 1, 4-5, 7-9, and 21-22 are allowed.
Claims 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Anderson et al. (U.S. 7,111,155) disclosed an eight register entry register file with four read ports. Anderson failed to teach combining register file data from multiple cycles, a conditional register file, and parsing out an instruction into multiple instructions to read all registers in back-to-back cycles.

	Withdrawn objections and rejections
The 35 U.S.C. 112(b) rejections for claims 5 and 15 have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 7,111,155).
As per claim 10:
Anderson disclosed a computer system for processing information, the computer system comprising:
at least one computer processor (Anderson: Figure 1 element 10, column 6 lines 22-31); 
a register file associated with the at least one processor, the register file having multiple entries for storing data, the register file having multiple ports to write data to the register file and multiple ports to read data from the register file (Anderson: Figure 3A element 80, column 7 lines 58-65); and 
a staging latch to store data from a first cycle read operation (Anderson: Figures 3A, 12, and 14, column 7 lines 58-65 and column 13 lines 42-64)(Pipeline latches 
wherein the processor is configured to read all entries from the register file in two cycles including reading a first set of the multiple entries in the register file from all the read ports in the first cycle and reading a second set of the multiple entries of the register file from all the read ports in a second cycle (Anderson: Figure 3A element 80, column 7 lines 58-65)(The register file is configured to read all eight registers over two clock cycles by having four read ports. It would have been obvious to one of ordinary skill in the art that a set of instructions can be executed that uses all of the read ports in consecutive clock cycles to read all of the registers within the register file.), and
wherein the processor is configured to store data from the first cycle read operation in the staging latch (Anderson: Figures 3A, 12, and 14, column 7 lines 58-65 and column 13 lines 42-64)(Pipeline latches between pipeline stages hold data between pipeline stages. The pipeline latches store register data output from the register file on the read ports.).
As per claim 16:
Anderson disclosed a computer system for processing information, the computer system comprising:
at least one processor (Anderson: Figure 1 element 10, column 6 lines 22-31); 
a register file associated with the at least one processor, the register file having multiple entries for storing data, the register file having multiple ports to write data to the register file and multiple ports to read data from the register file (Anderson: Figure 3A element 80, column 7 lines 58-65);

one or more computer readable non-transitory storage media (Anderson: Figure 14 element 510, column 13 lines 42-43); and
programming instructions stored on the one or more computer readable non-transitory storage media for execution by the at least one processor (Anderson: Figure 14 element 510, column 13 lines 42-43), the programming instructions comprising: 
programming instructions to read register file data from a first set of the multiple entries of the register file from multiple read ports in a first cycle, wherein the register file data read from each of the first set of multiple entries during the first cycle is read from a single, different read port (Anderson: Figures 3A, 12, and 14 element 80, column 7 lines 58-65 and column 13 lines 42-64)(Instructions processed from the instruction cache read from multiple different ports.); and
programming instructions to read all register file entries from the register file in two cycles (Anderson: Figure 3A element 80, column 7 lines 58-65)(The register file is configured to read all eight registers over two clock cycles by having four read ports. It would have been obvious to one of ordinary skill in the art that a set of instructions can be executed that uses all of the read ports in consecutive clock cycles to read all of the registers within the register file.); and
programming instructions to store data read from the first cycle into the staging 
As per claim 17:
Anderson disclosed the computer system of claim 16, further comprising program instructions to read register file data from a second set of multiple entries of the register file from multiple read ports during a second cycle, wherein the register file data read from each of the second set of multiple entries during the second cycle is read from a single, different read port (Anderson: Figures 3A, 12, and 14 element 80, column 7 lines 58-65 and column 13 lines 42-64)(Instructions processed from the instruction cache read from multiple different ports.).
As per claim 23:
Anderson disclosed the system of claim 10, wherein each entry in the register file has a single field for holding data (Anderson: Figure 3A element 80, column 7 lines 58-65).

Response to Arguments
The arguments presented by Applicant in the response, received on 5/12/2020 are partially considered persuasive.
Applicant argues for claims 1, 10, and 16:
“Nevertheless to advance prosecution, Applicant has further amended independent claim 1 to recite all the register file entries in the register file being read in two cycles. Bradbury does not disclose, teach, or suggest all the register file entries of a register file being read in two cycles. The Office rejects claim 8 

This argument is found to be persuasive for the following reason. Applicant is correct that paragraph 37 describes the register file including 32 registers. In addition, paragraph 38 states that the register file can include more or fewer registers than 32 in total. An obviousness rejection could potentially be made that adds additional read ports to the register file such that the number of read ports is half the number of registers. In addition, an obviousness rejection could potentially be made that reduces the number of registers in the register file such that the number of read ports is half the number of registers. However, making such a modification to Bradbury would require impermissible hindsight by using the applicant’s specification as a roadmap towards making a rejection. Thus, the rejections based on Bradbury have been withdrawn.
Applicant argues for claim 10:
 “Applicant nevertheless, without prejudice and without conceding or acknowledging the appropriateness of the rejection of claim 10, has amended independent claim 10 to recite the subject matter of claim 11, namely a staging latch to store data from a first cycle read operation, and the processor is configured to store data from the first cycle read operation in the staging latch. The Office rejects claim 11 for the same reasons as claim 1. Applicant asserts that 

This argument is found to be persuasive for the following reason. The examiner agrees that Bradbury failed to teach all of the independent claim limitations. However, a new ground of rejection has been given due to amendment.
Applicant argues for claim 16:
“Bradbury does not disclose, teach, or suggest a computer system having programming instructions to read all register file entries in two cycles (as demonstrated above), and further does not disclose, teach, or suggest program instructions to read data from a first set of multiple entries of a register file during a first cycle and store data read during the first cycle from the first set of register entries to a staging latch. The Official Notice referred to in the rejection of claim 16 does not overcome the deficiencies of Bradbury, and for at least that reason, amended claim 16 is allowable. In addition, Applicant traverses the rejection of claim 16 because the Office fails to establish a prima facie case of obviousness, and in particular respectfully traverses the attempted use of Official Notice as improper.”

This argument is found to be persuasive for the following reason. The examiner agrees that Bradbury failed to teach all of the independent claim limitations. However, a new ground of rejection has been given due to amendment.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183